               Case 17-50104             Doc 87        Filed 11/20/18          EOD 11/26/18 10:33:04                 Pg 1 of 1


                                          UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF Southern Indiana

                                                        Minute Entry/Order
Hearing Information:
                         Debtor:   HHGREGG, INC.
                  Case Number:     17-01302-JJG-11                      Chapter: 11

          Date / Time / Room:      TUESDAY, NOVEMBER 20, 2018 10:00 AM IP 311

         Bankruptcy Judge:         JEFFREY J. GRAHAM
               Courtroom Clerk:
                Reporter / ECR:    N/A                                                                                               0.00


Matter:
              ADV: 1-17-50104
              Whirlpool Corporation vs hhgregg, Inc.
              Telephonic Hearing re: Plainitff's Motion To Consolidate Adversary Proceedings and any tiimely Objections thereto [78]
              R / M #:   0/ 0
              VACATED: Order entered 11/8/2018 Granting Defendants' Motion to Continue Hearing.


Appearances:

        NONE


Proceedings:                                                                                                                  1.00

        VACATED: Order entered 11/8/2018 Granting Defendants' Motion to Continue Hearing.



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                               11/26/2018 10:28:50AM
